Exhibit 10.5
(VANGENT LOGO) [c17851c1785101.gif]
Retention Letter Agreement
April 13, 2011
James C. Reagan
42433 Spring Splendor Drive
Brambleton, Virginia 20148
Dear Jim,
The purpose of this letter agreement (this “Letter Agreement”) is to inform you
that in recognition of your contributions to the current and future value of
Vangent Holding LLC and its subsidiaries (collectively, the “Vangent
Companies”), including, but not limited to, Vangent Holding Corp. and Vangent,
Inc., Vangent, Inc. will provide you with an enhanced retention benefit under
certain terminations of employment (as described below). You are one of a select
number of individuals receiving this benefit, and it is critical that you keep
this Letter Agreement confidential and not discuss it with any of your
colleagues.
1. Enhanced Retention. In the event that your employment with the Vangent
Companies is terminated by them without Cause, or you resign from such
employment for Good Reason, within the twelve (12) month period following the
closing date of any “change in control”1, Vangent, Inc. shall pay you, provided
that you execute and deliver, within thirty (30) days following the date of such
termination or resignation (the “Separation Date”), to Vangent, Inc. a valid
release agreement substantially in the form attached as Exhibit A hereto (the
“Release Agreement”) and you have not revoked such Release Agreement within such
30-day period, (i) continued payments of your annual base salary for a period of
eighteen (18) months following such termination or resignation, beginning on the
first payroll date that occurs forty-five (45) calendar days following the
Separation Date, payable in accordance with
 

      1  
For purposes of this Letter Agreement, the term “change in control” means
(i) any consolidation or merger of Vangent Holding Corp. or Vangent, Inc. with
or into any other entity or any other corporate reorganization of Vangent
Holding Corp. or Vangent, Inc., other than any such transaction immediately
following which the stockholders of Vangent Holding Corp. or Vangent, Inc.
immediately prior to such consolidation, merger or reorganization are the
beneficial owners (as such term is defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of at least
fifty percent (50%) in the aggregate of the total voting power of all classes of
capital stock of the resulting, surviving or reorganized entity then outstanding
and normally entitled to vote on the election of directors; (ii) any
transaction, or series of related transactions, to which Vangent Holding Corp.
or Vangent, Inc. is a party in which capital stock of Vangent Holding Corp. or
Vangent, Inc. constituting in excess of fifty percent (50%) of the total voting
power of all classes of capital stock of such entity then outstanding and
normally entitled to vote on the election of directors is issued or sold to any
“person” or “group” (within the meaning of Section 13(d)(3) of the Exchange Act)
(excluding the Vangent Companies); or (iii) the sale of all or substantially all
of the assets of Vangent Holding Corp. or Vangent, Inc. to any “person” or
“group” (excluding the Vangent Companies).

4250 N. Fairfax Drive, Suite 1200 • Arlington, VA • 22203 • 703-284-5600 •
www.vangent.com

 

 



--------------------------------------------------------------------------------



 



Vangent, Inc.’s regular payroll policy and (ii) an amount equal to the pro rata
portion of your bonus under the Vangent, Inc. Incentive Compensation Plan that
would have been payable based on Vangent, Inc.’s projected performance as of the
Separation Date through the remainder of the calendar year, payable on the first
payroll date that occurs forty-five (45) calendar days following the Separation
Date. In the event of such termination or resignation, group health insurance
coverage (including dental and vision insurance benefits) shall continue through
the end of the month following your last day of employment, and, effective with
the end of coverage, you will be eligible for continued medical coverage
(including dental and vision insurance benefits) under COBRA for a period of
eighteen months. In the event of such termination or resignation, if you elect
medical coverage under COBRA, Vangent, Inc. will pay, beginning forty-five days
following the Separation Date, provided that you execute and deliver to Vangent,
Inc., within thirty (30) days following the Separation Date, the Release
Agreement and you have not revoked such Release Agreement within such 30-day
period, the standard employer’s portion of the premium (76%), in which case you
will pay the remaining portion (24%) of the premium. You will make premium
payments for COBRA directly to the COBRA administrator. Information about COBRA
benefits and costs will be mailed from our COBRA Administrator to your address
on record within two weeks of your Separation Date. Payments that would
otherwise have been owed to you prior to the 45th day after the Separation Date
shall be made to you on the 45th day after the Separation Date.
For purposes of this Letter Agreement, (A) “Cause” means the occurrence of any
of the following: (i) the willful engagement by you in conduct that causes
material harm to any of the Vangent Companies, whether such harm is monetary or
otherwise; (ii) your conviction or indictment for a felony; (iii) your willful
malfeasance or willful misconduct in connection with your duties which is not
cured, if curable, within thirty (30) days of your receipt of written notice;
(iv) your failure to comply with a material provision of any of the Vangent
Companies’ policies or procedures which is not cured, if curable, within thirty
(30) days of your receipt of written notice; or (v) your breach of any covenant
set forth in Section 2 of this Letter Agreement which is not cured, if curable,
within thirty (30) days of your receipt of written notice; and (B) “Good Reason”
means the occurrence of any of the following (i) relocation of your primary
place of employment (defined as where you work at least an average of three days
per week in the course of a calendar year) more than 35 miles from your primary
place of employment at the time of execution of this Letter Agreement without
your consent, (ii) any reduction in your current base salary or target incentive
compensation, unless such reduction is part of an across-the-board reduction of
senior management salaries, or (iii) a material diminution or change in your job
duties or responsibilities as they existed at the time of execution of this
Letter Agreement, provided, that, (x) the Vangent Companies shall have thirty
(30) days after receipt of notice from you in writing specifying the deficiency
that would result in Good Reason to cure such deficiency and (y) “Good Reason”
shall exist within the meaning of clause (iii) above if, during your employment
with the Vangent Holding Corp. or Vangent, Inc. but subsequent to a change in
control in which the buyer in connection with such change in control is a
strategic buyer (as opposed to a financial buyer), you cease to be the Chief
Financial Officer or principal finance officer for Vangent Holding Corp. or
Vangent, Inc. and their parent following the Change in Control.

 

2



--------------------------------------------------------------------------------



 



2. Non-Compete & Non-Solicitation Restrictions.
(a) In consideration for the benefits provided herein, during your employment
with any of the Vangent Companies and for a period of eighteen (18) months
following the termination of your employment with the Vangent Companies by them
without Cause or your resignation from employment with the Vangent Companies for
Good Reason (such period of employment and the eighteen-month period immediately
thereafter, the “Noncompetition Period”), you shall not directly or indirectly
provide the same services as you provide to any of the Vangent Companies or
otherwise assist any person or entity which engages or proposes to engage in
(x) the government services business that is competing for contracts either held
by or actively being bid on by the Vangent Companies, at the time of your
termination of employment or resignation, provided, however, that the foregoing
restriction shall not apply if your employment is terminated for any reason
(including, but not limited to, your resignation) twelve (12) months following
the closing date of any change in control.
(b) In consideration for the benefits provided herein, you agree that, during
the Noncompetition Period, you shall not induce, attempt to induce, solicit or
attempt to solicit (x) any party who is a customer of any of the Vangent
Companies as of the Separation Date, who was a customer of any of the Vangent
Companies at any time during the twelve (12) month period immediately prior to
the date on which your employment terminates, or who is a prospective customer
who has been identified and targeted by any of the Vangent Companies as of the
Separation Date, to terminate, reduce or alter negatively its relationship with
such Vangent Companies, or in any manner interfere with any agreement or
contract between any of the Vangent Companies and such party, for the purpose of
marketing, selling or providing to any such party either (i) any services or
products offered by or available from any of the Vangent Companies as of the
Separation Date or (ii) any services or products which any of the Vangent
Companies has plans to offer or make available and has taken actions in
furtherance of offering or making available and of which you have knowledge, as
of the Separation Date, or (y) any supplier to any Vangent Company to terminate,
reduce or alter negatively its relationship with any such Vangent Company or in
any manner interfere with any agreement or contract between any such Vangent
Company and such supplier; provided, however, that the term “customer” with
respect to any agency, branch or instrumentality of the United States
Government, or with respect to any agency, branch or instrumentality of a state
or local government, is intended to cover the specific program offices or
activities which any of the Vangent Companies pursue or performs work for within
such agency, branch or instrumentality of the United States Government, or such
state or local government, and not the agency, branch or instrumentality as a
whole. Notwithstanding anything contained herein to the contrary, the foregoing
restriction shall not apply if your employment is terminated for any reason
(including, but not limited to, your resignation) after the expiration of twelve
(12) months following the closing date of any change in control.

 

3



--------------------------------------------------------------------------------



 



(c) In consideration for the benefits provided herein, you agree that, during
the Noncompetition Period, you shall not (x) directly or indirectly, personally
or through others, encourage, induce, attempt to induce, solicit or attempt to
solicit (on your own behalf or on behalf of any other person) any Specified
Employee, or any consultant to any Vangent Company engaged in connection with
the operations of the Company with a direct interaction with the Company’s
client and customers, to leave his or her employment with, or engagement by, the
Vangent Companies, or (y) hire a Specified Employee, or engage such consultant,
provided, however, that the foregoing restriction shall not apply in the event
that the termination of your employment with any of the Vangent Companies occurs
subsequent to the twelve (12) month period following the closing date of any
change of control. For purposes of this Section 2, “Specified Employee” shall
mean any individual who is or was an employee of any of the Vangent Companies as
of your date of termination or during the 180-day period ending on your date of
termination.
3. At-Will Employment. Nothing in this Letter Agreement should be construed as a
promise of employment for any particular time period. You are and remain an
employee at will.
4. Confidentiality. You agree that the existence and provisions of this Letter
Agreement, and the details and/or existence of any potential transaction
involving the Vangent Companies, will be held in strictest confidence by you and
will not be publicized or disclosed in any manner whatsoever at any time prior
to any change in control; provided however, that: (a) you may disclose this
Letter Agreement to your spouse, provided that you obtain assurances from
him/her that he/she will keep the provisions of this Letter Agreement in
strictest confidence and will not publicize or disclose its provisions in any
manner whatsoever; (b) you may disclose this Letter Agreement in confidence to
your attorneys, accountants, auditors, tax preparers, and financial advisors, if
necessary; and (c) you may disclose this Letter Agreement insofar as such
disclosure may be necessary to enforce its terms or as otherwise required by
law. If you breach the obligations contained in this paragraph, you shall not be
entitled to any monies or benefits that would otherwise be payable to you
pursuant to this Letter Agreement. Moreover, you shall be required to
immediately repay to Vangent, Inc. any monies or benefits that were previously
paid to you pursuant to this Letter Agreement.
5. Entire Agreement. This Letter Agreement contains the entire agreement between
you and Vangent, Inc. with respect to the subject matter hereof and supersedes
all prior agreements, written or oral, with respect thereto.
6. Waiver and Amendments. This Letter Agreement may be amended, modified,
superseded, or canceled, and the terms and conditions hereof may be waived, only
by a written instrument signed by the parties or, in the case of a waiver, by
the party waiving compliance. No delay on the part of any party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall any waiver on the part of any party of any right, power or privilege
hereunder, nor any single or partial exercise of any right, power or privilege
hereunder, preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder.

 

4



--------------------------------------------------------------------------------



 



7. Compliance with Law. This Letter Agreement is intended to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and regulations and other guidance of general applicability that are issued
thereunder (collectively, “Section 409A”). To the extent that any provision in
this Letter Agreement is ambiguous as to its compliance with Section 409A, the
provision shall be read in such a manner so that all payments hereunder shall
comply with Section 409A.
8. Remedies. You hereby acknowledge and agree that your breach or threatened
breach of any of the restrictions set forth in Section 2 or 4 will result in
irreparable and continuing damage to the Vangent Companies for which there may
be no adequate remedy at law and that the Vangent Companies shall be entitled to
seek equitable relief, including specific performance and injunctive relief, as
remedies for any such breach or threatened or attempted breach, without
requiring the posting of a bond. You hereby consent to the grant of an
injunction (temporary or otherwise) against you or the entry of any other court
order against you prohibiting and enjoining you from violating, or directing you
to comply with any provision of Section 2 or 4, if such is issued by a court of
competent jurisdiction. You also agree that such remedies shall be in addition
to any and all remedies, including damages, available to the Vangent Companies
for such breaches or threatened breaches.
9. Severability. If any provision of this Letter Agreement is invalid or
unenforceable, the balance of this Letter Agreement shall remain in effect. You
acknowledge that the restrictive covenants contained in Section 2 is a condition
of this Letter Agreement and are reasonable and valid in temporal scope and in
all other respects.
10. Governing Law and Venue. This Letter Agreement shall be governed and
construed in accordance with the laws of the Commonwealth of Virginia without
regard to conflicts of laws principles thereof. The parties agree irrevocably to
submit to the exclusive jurisdiction of the federal courts or, if no federal
jurisdiction exists, the state courts, located in the Commonwealth of Virginia,
for the purposes of any suit, action or other proceeding brought by any party
arising out of any breach of any of the provisions of this Letter Agreement and
hereby waive, and agree not to assert by way of motion, as a defense or
otherwise, in any such suit, action, or proceeding, any claim that it is not
personally subject to the jurisdiction of the above-named courts, that the suit,
action or proceeding is brought in an inconvenient forum, that the venue of the
suit, action or proceeding is improper, or that the provisions of this Letter
Agreement may not be enforced in or by such courts.
11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY AGREES TO WAIVE ITS, HIS OR
HER RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
OUT OF THIS LETTER AGREEMENT OR ANY DEALINGS BETWEEN OR AMONG ANY OF THE PARTIES
HERETO RELATING TO THE SUBJECT MATTER OF THIS LETTER AGREEMENT.

 

5



--------------------------------------------------------------------------------



 



12. Assignability by the Vangent Companies and the Employee. This Letter
Agreement, and the rights and obligations hereunder, may not be assigned by any
Vangent Company without your prior written consent and may not be assigned by
you without the prior written consent of Vangent; provided, however, that any
Vangent Company may assign its rights and/or obligations described herein to the
successor or assignee of all or a substantial portion of its business.
13. Withholding. All payments by the Company described in this Letter Agreement
will be reduced by all taxes and other amounts that the Company is required to
withhold under applicable law.
14. Counterparts. This Letter Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same instrument. This Letter Agreement or any counterpart hereto may be executed
and delivered by facsimile copy, which shall be deemed to be an original.

 

6



--------------------------------------------------------------------------------



 



Please acknowledge your understanding of and agreement to the provisions of this
Letter Agreement by signing, dating and returning a copy of this letter to me
within seven (7) days of the date of this Letter Agreement.

            Very truly yours,

VANGENT, INC.
      By:   /s/ John M. Curtis         Mac Curtis        President & CEO   

AGREED TO AND ACCEPTED AS OF
THE DATE FIRST SET FORTH ABOVE:
EMPLOYEE:

     
/s/ James C. Reagan
 
James C. Reagan
   

DATE: April 20, 2011

 

 



--------------------------------------------------------------------------------



 



Exhibit A
Release Agreement
In consideration of the payments and other benefits set forth in the Retention
Letter Agreement dated                      (the “Retention Agreement”), to
which this form is attached, I, [          ], hereby furnish Vangent Inc. (the
“Company”), with the following release and waiver (“Release and Waiver”).
I hereby release, and forever discharge the Company, The Veritas Capital Fund
III, L.P. and each of their officers, directors, agents, employees,
stockholders, equityholders, successors, assigns, affiliates and benefit plans,
all of their past and present officers, directors, agents, and insurers, in all
capacities, including individually (all of which organizations and persons are
hereinafter collectively identified as the “Company Parties”), from any and all
claims, demands, actions, indemnities, liabilities, or obligations of whatever
kind and nature, which I may have had, may now have, or may hereafter claim to
have through the date this Release and Waiver is executed, whether known or
unknown, contingent or otherwise, at law or in equity, including, without
limitation, with respect to any claims relating to my employment and the
termination of my employment, all compensation and benefits relating to my
employment (including but not limited to, claims for salary, bonuses,
commissions, stock, stock options, vacation pay, fringe benefits, severance pay
or any form of compensation); any claim of discrimination based on my race,
color, religion, sex, national origin, or disability, if any; any claim that the
Company Parties have violated any federal, state or local statute, regulation,
or ordinance, including, without limitation, the Age discrimination in
Employment Act, 29 U.S.C. § 621 et seq., Title VII of the Civil Rights Act of
1964, 42 U.S.C. § 1981, the Employee Retirement Income Security Act of 1974, the
Family and Medical Leave Act; the Americans with Disabilities Act, 42 U.S.C.
12101 et seq., and any claim that the Company Parties have wrongfully terminated
my employment or breached any oral, written, express, or implied employment
agreement; any claim that the Company Parties have intentionally or negligently
inflicted emotional distress, mental anguish or humiliation on me; any claim of
the breach of any implied covenant of good faith and fair dealing; any claim of
damages, monetary or other personal relief, and/or attorney’s fees in any
administrative and/or judicial proceeding initiated by me, by any third party on
my behalf, or by any governmental authority prior to or following my execution
of this Release and Waiver; any claim of libel, slander and/or defamation of
character; any retaliation, “whistleblower,” or public policy claim; and any
other claim of whatever kind not specifically identified in this Release and
Waiver; provided, however, that this release does not extend to and will not
release the Company from any of its obligations under the Retention Agreement.

 

 



--------------------------------------------------------------------------------



 



I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an Executive of the
Company. I further acknowledge that I have been advised, as required by the
Older Workers Benefit Protection Act, that: (a) the Release and Waiver granted
herein does not relate to claims which may arise after this Release and Waiver
is executed; (b) I have the right to consult with an attorney, at my expense,
prior to executing this Release and Waiver (although I may choose voluntarily
not to do so); (c) I have twenty-one (21) days in which to consider this Release
and Waiver (although I may choose voluntarily to execute this Release and Waiver
earlier); (d) I am entitled to revoke my consent to this Release and Waiver
within seven (7) days following the execution of this Release by delivering
written revocation notice to Vangent, Inc. 4250 N. Fairfax Drive, Suite 1200,
Arlington, VA. 22203 Attention: Chairman of the Board of Directors and (e) this
Release and Waiver shall not be effective until the seven (7) day revocation
period has expired. If I timely revoke this Release and Waiver after signing it,
this Release and Wavier will become null and void and the Company will have no
obligation to provide me any of the consideration given for this Release and
Waiver.
Name:                     

 

 